Citation Nr: 1417164	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cyst in the right knee.

2.  Entitlement to service connection for tinnitus, claimed as roaring in the ears.

3.  Entitlement to service connection for a cervical spine disability, claimed as a post lateral disc bulge with foraminal narrowing, C4, 5 and bilateral uncinated process hypertrophy C5, 6.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis and/or hypertension.

5.  Entitlement to service connection for a foot disability, to include hammertoes.

6.  Entitlement to service connection for a subdermal mass in the left upper chest.

7.  Entitlement to service connection for a right arm disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1991.  Thereafter, he served in the Tennessee National Guard and was called for active duty from February 2003 to July 2003 and from December 2003 to April 2005, to include deployment in Iraq.  There is also unverified evidence of record that the Veteran was activated from September 7, 2005 to September 30, 2005 following Hurricane Katrina.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2014, the Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing.  The transcript of that proceeding has been associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.
The issues of service connection for sleep apnea, a foot disability, a subdermal mass in the upper left chest and a right arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records indicate one episode of right knee pain followed by a normal x-ray taken in 1986; disability of the right knee was not found upon separation from service in either 1991 or 2005 and a cyst was not discovered until October 2006, more than a year after the Veteran's last period of active duty. 

2.  A notation of tinnitus appears in a February 1989 service treatment record; thereafter, despite seeking treatment multiple times for earaches and wax build-up, complaints of tinnitus are absent from the record until the filing of a service connection claim. 

3.  The Veteran currently has several diagnosed cervical spine disabilities; a medical examiner found that the degenerative arthritis and spondylosis in the Veteran's cervical spine were most likely due to his years of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cyst in the right knee have not been met.  38 U.S.C.A. § 1110  (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110  (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. § 1110  (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in pre-adjudication letters sent in September 2005, March 2006, January 2007, March 2007, September 2007 and November 2007, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, including what he needed to provide and what would be obtained by VA.  

The Veteran's service treatment records (STRs) from his first period of service are associated with the claims file.  In December 2007, the VA made a formal finding of unavailability of STRs for the periods of service from February 2003 to July 2003 and from December 2003 to April 2005.  The record reflects, however, that the Veteran submitted records from those time periods he considered relevant.  The VA also requested the Veteran's personnel records.  A formal finding of unavailability of personnel records for the periods of service after August 1991 appears in the claims file.  Private treatment records identified by the Veteran were acquired.  The Veteran has not indicated that there are outstanding VA treatment records or private treatment records that the VA has not attempted to obtain .

The Board acknowledges that the Veteran has not had a VA examination in connection with his claims for service connection for a cyst in the right knee and for tinnitus.  An examination is required when there is (1) evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  

Upon review of the record, the Board concludes that for both the right knee and tinnitus claims there is sufficient evidence to make determinations without prejudice to the Veteran.  There is no evidence of a cyst until over a year after the Veteran's last period of service and no indication that knee pain leading to a normal x-ray in 1986 was related to the development of a cyst in 2006.  Records provided by the Veteran from his second period of service do not mention the right knee and separation examinations in 1991 and 2005 demonstrate no abnormality of the lower extremities.  In regard to tinnitus, there is a notation of tinnitus in a 1989 STR; however, there is no other indication of treatment for or diagnosis of tinnitus anywhere in the record despite ongoing treatment for earaches and wax build-up in the ears.  Although the Veteran claims he has suffered from tinnitus since 1989, the objective evidence does not support such a finding.

The evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran in support of these claims and therefore, not having an examination will not prejudice the Veteran.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

The Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the claims decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
  
To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or a dislocated shoulder, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Service Connection for a Cyst in the Right Knee

STRs from the Veteran's first period of service indicate complaint of knee pain and a normal x-ray of the right knee taken in November 1986.  The Veteran's May 1991 separation examination indicated normal lower extremities and no knee pain or condition was noted.

The Board recognizes that, unless provided by the Veteran,  STRs from his subsequent periods of active duty were formally found to be unavailable.  The Veteran did provide a Report of Medical Examination, dated in March 2005 just prior to separation from active duty in April 2005, which also indicated a normal evaluation of the lower extremities.  

In June 2006, the Veteran sought treatment at the VA claiming he had experienced "right knee pain for the last 2 months without history of injury."  Subsequently, an MRI taken in October 2006 indicated a small multiseptated cyst along the posterolateral surface of the distal femoral metaphysis.  

In April 2011, the Veteran underwent a VA examination to assess various conditions he may have acquired as a Veteran of the Gulf War.  The examiner diagnosed hypermobile right knee joint secondary to hypermobility syndrome.  The presence of a cyst was not noted.

At his February 2014 hearing, the Veteran indicated that after a cyst was found in his knee upon MRI in 2006, he was told that it could have been caused by damage over time or secondary to fibromyalgia.  Upon review of the record, the Board finds that there is no medical diagnosis of fibromyalgia.  Although the Veteran claimed at his hearing that such diagnosis was rendered in 2010, the VA examiner in 2011 indicated fibromyalgia was not present.  

The Board finds there is no indication of a connection between the cyst in the Veteran's right knee and service.  There is no indication of a knee injury on either separation examination and a cyst was not discovered until over a year after separation from the Veteran's last period of active duty.  

Because the preponderance of the evidence is against the claim,  the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a cyst in the right knee must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

IV.  Service Connection for Tinnitus

The Veteran states that he has experienced a roaring in his ears since 1989.  See February 2014 Hearing Transcript.  In a February 1989 STR, the Veteran sought treatment for pressure and pain in his ears.  He described symptoms of vertigo and severe headaches.  The examiner referred him for an evaluation of unilateral high frequency hearing loss "in view of tinnitus and episodic vertigo."

A June 1990 STR indicated a complaint of a hearing problem and the assessment of wax build up.  No indication of tinnitus was made. The Veteran's May 1991 separation examination was negative for any complaints of tinnitus.  Ear trouble was denied on the accompanying Report of Medical History.

Complaints of ear aches are indicated in service treatment records submitted by the Veteran dated in May 2004 and June 2004.  In a March 2005 Report of Medical Examination, it was noted the right ear was obstructed with wax.  In a November 2005 VA treatment record, the Veteran complained that his ears were hurting and he had sharp pains in his head and ears.  There was no mention of tinnitus in any of these records.  

In a QTC examination report dated in March 2006, the Veteran complained of ear infections and allergy symptoms.  He stated that his ears fill up with fluid if he does not take medications.  There was no mention of ringing in the ears or assessment of tinnitus upon examination.  

Although an examiner noted tinnitus in 1989, review of the record does not indicate that the Veteran actually complained of experiencing ringing or roaring in his ears to any medical provider, although he sought treatment for ear related issues multiple times.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that there is a strong motive to tell the truth in order to receive proper medical treatment and, thus, statements occurring in the course of such treatment may be afforded greater probative value than subsequent assertions rendered solely in the interest of seeking VA benefits).

The Board recognizes that the Veteran is competent to assess that he has tinnitus and that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).   Despite the fact that the Veteran is competent to indicate he has ringing in his ears, the preponderance of the evidence does not support the contention that he has had ringing in his ears from 1989 to the present.  Many times over the course of years, the Veteran sought treatment, but there is no medical record indicating a complaint of tinnitus.  Thus, the Board finds the Veteran's contention is not consistent with other evidence in the record and is therefore not credible.

Because the preponderance of the evidence is against the claim,  the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

V.  Service connection for a Cervical Spine Disability

The Veteran contends he injured his neck during combat in the Gulf War when a 10,000 gallon water tanker rear-ended the tank in which he was riding.  He also contends that he had to wear 50 pounds of body armor in Iraq all day, every day for a year.  See February 2014 Hearing Transcript.

Although available STRs do not indicate an injury to the cervical spine or any diagnosis of a cervical spine disability, the evidence of record indicates the presence of various current disabilities and a medical opinion that the degeneration in the Veteran's spine was most likely caused by his years in the military as opposed to some other cause or factor.

Current diagnoses of the cervical spine include osteoarthritis and mild to moderate neural foraminal encroachment as noted in a October 2006 VA treatment record; mild degenerative disc disease with some loss of disc space and mild bony endplate hypertrophy in the mid to lower cervical spine as noted in a January 2010 VA treatment record.  The same record reflects the presence of mild spondylosis in the cervical spine and a slight spurring C4-C7.  A March 2010 VA treatment record indicates a diagnosis of chronic cervicalgia.  A MRI dated in October 2010 demonstrates at the C4-C5 level a "very tiny focal disc bulge along the right posterolateral margin producing minimal narrowing of the right neural foramen."  At the C5-C6 level, minimal bilateral uncinated process hypertrophy was noted.  

A QTC examination report dated in October 2010 indicates degenerative arthritis of the cervical spine.  The examiner opined:

It is more likely that the claimant's current neck condition is due to actions completed over 20 years military service in Army and National Guard.  The veteran's current condition of cervical degenerative arthritis developed and progressed during this period engaging in repetitive military duties.  Arthritic type changes, such as spondylosis, are due to chronic or repetitive causes such as wear and tear.

Here, the criteria necessary for service connection have been met.  The Veteran has a currently diagnosed cervical spine disability and there is competent medical evidence that this disability was caused by repetitive use and wear and tear during his military service.  Resolving the benefit of the doubt in the Veteran's favor, the claim for service connection is granted.



ORDER

Service connection for a cyst in the right knee is denied.

Service connection for tinnitus is denied.

Service connection for a cervical spine disability is granted.


REMAND

Reasons for Remand: To provide the Veteran adequate notice regarding the theory of secondary service connection, to obtain any outstanding treatment records and to schedule the Veteran for VA examinations.

I.  Service Connection for Sleep Apnea

The record reflects a current diagnosis of sleep apnea.  

There is no mention of sleep apnea or sleep apnea symptoms during the Veteran's first period of active duty.

At his hearing in February 2014, the Veteran indicated he had symptoms while on active duty between December 2003 and April 2005 that have continued since that time. 

The first assessment of sleep apnea appears in a September 2003 private treatment record while the Veteran was in the National Guard, but between periods of active duty.  The examiner noted that the symptoms appeared worse and that the Veteran's wife indicated he snored a lot.  As mentioned, not all of the treatment records from the Veteran's February 2003 to July 2003 and December 2003 to April 2005 periods of service are available.  However, records from June 2003, May 2004, June 2004, February 2005 and March 2005 were submitted by the Veteran and none of them pertain to symptoms or treatment for sleep apnea.  

Complaints of fatigue and insomnia appear in private treatment records beginning in June 2005.  A December 2005 VA treatment record indicated "sleep disturbance" having gone on for the past 5 months.  A June 2006 VA treatment record indicates "a complaint first voiced today of sleepiness."  The Veteran indicated he snores, had daytime somnolence and morning fatigue.  A March 2009 private treatment record confirmed a diagnosis of sleep apnea.

Although the available STRs do not indicate treatment for or a diagnosis of sleep apnea, service connection can also be granted for disabilities that were caused or aggravated by already service connected disabilities.  See 38 C.F.R. § 3.310.  Here, the Veteran is service connected for sinusitis, hypertension, posttraumatic stress disorder and left ear hearing loss.  Sinusitis and hypertension can affect a person's breathing.  The Board finds that the Veteran should be afforded a VA examination to determine whether his sleep apnea may be proximately due to, the result of, or aggravated by any of his service-connected disabilities, to include sinusitis and/or hypertension.

In addition, the Veteran should be provided with a notice letter including an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310  and the Court of Appeals for Veteran Claims' decision in Allen v. Brown, 8 Vet. App. 374 (1995).

II.  Service Connection for a Subdermal Mass in the Left Upper Chest

The Veteran's STRs indicate the presence of a lump at the top left of the sternum in September 1984.  It was noted to be "probably congenital" and symptomatology was doubted.  A treatment note dated in June 1986 indicated complaint of a knot in the center of the chest.  In June 1990, the Veteran chest was examined after complaints of chest pain.  The conclusion was a normal study and no lump or knot was noted.  No notation of a lump was mentioned in May 1991 on the Veteran's separation examination.

A private treatment record dated in November 2005 indicated a knot in the chest for the past 2 to 3 months that had increased in size and was painful if squeezed.  A February 2006 VA treatment record noted the Veteran still had a "knot" in the left anterior chest, although no further detail was provided.  

In a QTC examination dated in March 2006, the Veteran indicated the lump under the skin on his chest had existed for 1 year. The diagnosis was subdermal mass in left upper chest.  No other details were provided as no symptoms were exhibited.  Following the March 2006 examination, there is no other evidence in the record of the presence of a mass or follow-up treatment.  In an April 2011 VA examination report, there was no indication of a mass, knot or lump in the Veteran's chest.

Given the presence of a lump in the left chest noted in service, the Board finds that there is insufficient evidence to decide the claim without further development.  The Veteran is competent to testify as to what comes to him through his senses such as the feeling of a lump or mass under his skin.  The Veteran is alleging that the lump recognized in the STRs during his first period of service is the same as a mass which still exists today.  Very few treatment records note a lump in the chest; however, that may be because the lump has not exhibited symptoms and did not require attention until 2005 when it was noted to have increased in size and became painful.

On remand, the RO should schedule the Veteran for a VA examination of his chest for an opinion as to whether there is a subdermal mass present and whether it is possible to identify its etiology.  An opinion should be rendered as to whether the claimed condition is a congenital or developmental "disease" or "defect."  See 38 C.F.R. §§ 3.303(c), 4.9 (a congenital abnormality generally is not considered a disease or an injury within the meaning of applicable legislation pertaining to disability compensation and provides no basis for a grant of service connection).

III.  Service Connection for a Foot Disability, to include Hammertoes

A May 1983 enlistment examination is negative for foot problems.  In November 1983, the Veteran sought treatment for foot pain.  Pes planus and metatarsalgia were assessed.  A January 1988 Report of Medical History indicated the Veteran had painful ankles when walking for extended periods because his "feet turn in".  A STR from April 1988 indicated ankle pain and that the Veteran was wearing arch supports, but they caused blisters when running.  The examiner assessed metatarsalgia.  Foot trouble not noted on the Veteran's May 1991 separation examination and accompanying Report of Medical History.

A June 2003 STR mentions foot pain, but no further details were provided.  A clinical evaluation in March 2005 documented an abnormal evaluation of the feet and indicated the presence of callouses.  

A May 2005 VA treatment record indicated bilateral pain in the soles of the Veteran's feet.  A QTC examination report dated in March 2006 indicated no tenderness, weakness, edema, atrophy or disturbed circulation.  The examiner noted pes planus and a moderate degree of valgus on both the right and left.  X-rays results were within normal limits and the examiner indicated there was no pathology to render a diagnosis.  In April 2006, the Veteran sought treatment for pain in the left second toe.  The assessment was Morton's Neuroma.  A May 2006 VA treatment record indicates a provisional diagnosis of Morton's Metatarsalgia.

A private treatment record dated in November 2008 indicated hammertoe deformities and bunion deformities bilaterally.  An April 2009 VA treatment record indicated hallux valgus of the left foot.  No other abnormality was noted.  A February 2010 VA treatment record indicated flat feet with metatarsalgia.  

Based on this evidence, the Board finds that remand for a VA examination is warranted.  The record reflects that the Veteran currently has a foot disability/disabilities, to include hammertoes, hallux valgus (a.k.a. bunions) and metatarsalgia.  Notably, metatarsalgia was also assessed during service in 1983 and 1988.  Additionally, the Veteran sought continuing treatment for foot pain and discomfort since his initial period of service and his feet were noted to be normal on his 1983 entrance examination.  On remand, a VA examiner should opine as to whether it is at least as likely as not that the Veteran's foot disability/disabilities, to include hammertoes, hallux valgus and/or metatarsalgia, were incurred in or caused by service as opposed to some other cause or factor.

IV.  Service Connection for a Right Arm Disability

The Veteran contends he injured his right elbow in February 2005 while deployed in Iraq and he still has a problem today.  See February 2014 Hearing Transcript.  He indicates that he was "loading up for a mission" his arm "popped."  Id.  Presently, his arm sometimes goes numb and he has to pop the joint back into place.  Id. 

The record reflects a complaint of numbness and tingling in the right arm and hand in a June 1985 STR.  A June 1986 treatment record indicated right arm numbness and tingling following a morning run.

A Statement of Medical Examination and Duty Status dated in February 2005 indicated the Veteran was preparing his truck for a mission when he experienced shooting pain in his right elbow.  The report indicated that in the prior months the Veteran had experienced mild discomfort in the same elbow but much less than the pain following the injury.

A Report of Medical Examination dated in March 2005 indicated right elbow pain secondary to degenerative joint disease and noted "cracking of joint but otherwise normal."  No x-rays were taken.  A May 2005 private treatment record indicated right elbow pain and occasional numbness down the right arm.  A December 2005 VA treatment record indicated numbness and tingling in the right arm and elbow.  

In February 2006, AP and lateral projections of the right elbow were taken.  The impression was "mild degenerative changes."  In a QTC examination report dated in March 2006, the Veteran indicated he had suffered from arthritis in his right arm for 2 years and the condition is due to an in-service injury.  X-ray results of the right elbow were within normal limits and no diagnosis was provided.

An October 2010 QTC report indicated the Veteran's joints were "too flexible" and he was diagnosed with hypermobility syndrome.  
In February 2014, the Veteran's wife submitted a statement explaining that his right arm goes numb and the joint locks and he requires help from someone to be able to move it which is very painful.  

Given the documented injury to the right arm during service in 2005 and the symptoms of numbness and tingling mentioned in the record since the 1980s, the Board finds that remand for a VA examination is necessary to assess the nature and etiology of any currently diagnosed right arm disability.

Notably, in this decision, the Board granted service connection for a cervical spine disability.  Evidence of record raises the possibility that a right arm disability may be secondary to a disability of the cervical spine.  Therefore, the Veteran should be provided adequate notice as to the elements necessary to substantiate a claim for secondary service connection and the VA examiner should provide an opinion as to whether any diagnosed right arm disability was proximately due to, the result of, or aggravated by a documented disability of the cervical spine.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter in connection with his claim for service connection for sleep apnea and a right arm disability.  The letter should include an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2.  Obtain all outstanding VA treatment records and associate them with the claims file.

3.  Contact the Veteran regarding any non-VA treatment records he is aware of that do not yet appear in the claims file.
For any identified non-VA treatment records that may be outstanding, have the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA.  Then, request all identified records from the appropriate sources.  All requests and responses, positive and negative, should be associated with the claims file.

4.  After appropriate development of the record, schedule the Veteran for VA examination to determine the nature and etiology of his sleep apnea. The claims file should be made available for review, and the examination report should reflect that such review occurred. 

Following physical examination of the Veteran and a review of the record, the examiner is requested to provide opinion as to whether it is it at least as likely as not (50% probability or greater) that the Veteran's currently diagnosed sleep apnea was caused, or aggravated beyond the natural progress of the disorder, by his service-connected disabilities, to include sinusitis and/or hypertension.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Note: For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 
The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  After appropriate development of the record, schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any subdermal mass in his upper left chest.  The claims file should be made available for review, and the examination report should reflect that such review occurred.

The examiner should examine the Veteran to determine whether a mass or lump is present in the upper left chest.

If a mass is found, the examiner should describe the mass and provide an opinion as to its etiology, noting the mass recorded in service treatment records dated September 1984 and June 1986.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the mass that exists today is the same as the mass noted during the Veteran's first period of active duty and whether the mass is a 'congenital' defect or was at least as likely as not incurred in or caused by active duty as opposed to some other cause or factor.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  After appropriate development of the record, schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any current foot disability, to include hammertoes, hallus valgus (a.k.a. bunions) and metatarsalgia. The claims file should be made available for review, and the examination report should reflect that such review occurred.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following physical examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely (50 percent probability or greater) that any current foot disability, to include hammertoes, hallus valgus and/or metatarsalgia, was incurred in or caused by the Veteran's active service as opposed to some other cause or factor.

The examiner should specifically note indications of metatarsalgia in 1983, 1988, 2006 and 2010 and the continuing treatment for foot pain throughout the record.  The examiner should also note that no foot abnormalities were noted on the Veteran's entrance examination in May 1983.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

7.  After appropriate development of the record, schedule the Veteran for a VA medical examination for the purpose of determining the nature and etiology of any current right arm disability, to include arthritis.  The claims file should be made available for review, and the examination report should reflect that such review occurred.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including an x-ray and/or a MRI.

Following physical examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely (50 percent likelihood or higher) that any diagnosed right arm disability was incurred in or caused by the Veteran's active service as opposed to some other cause or factor.

The examiner should specifically note the documented injury to the right arm during service in 2005, the notation of degenerative joint disease [a.k.a. arthritis] in a March 2005 examination report, and the symptoms of numbness and tingling mentioned in the record since the 1980s. 

If the examiner does not find a direct connection between any diagnosed right arm disability and service, the examiner should also provide an opinion as to whether it is it at least as likely as not (50% probability or greater) that a current right arm disability was caused, or aggravated beyond the natural progress of the disorder, by a diagnosed disability of the cervical spine.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Note: For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

8.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If all the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


